Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					11-13 July 1824
				
				11 July. This day we celebrated and drank the health of my best friend accompanied by every good wish for his future happiness Dr Watson and several Gentlemen dined with us but I did not mention your name to them or give publicity to the occasion—Our company encreases fast we have a Mrs. Dawson Mrs. Lyons an old Lady who came ninety Miles on horseback and a Mr. Baily from Newington Pensylvania and a Mr. Morse from Philadelphia. Mr Tucker an Auctioneer who lived in Washington is also here and a Mr. Sprigg from Montgomery an acquaintance of Johnson’s Mr & Mrs. Wistar have been detained in consequence of the illness of Miss Lewis—In the afternoon I walked over to the Spring and observed some Ladies sitting under the Shed—Supposing them to be some of our party I took no particular notice of them but when we met at Supper I found it was Mrs. Way and her Husband and that she had tried to overtake me but had not succeeded I regretted the circumstance very much but could not help it—We have looked for John all day but in vain—12 It set in for Rain last night, very heavily and this morning the weather is insupportable—This day at breakfast we had an addition to our company a friend of Mr Rankin by the name of Barclay from Philadelphia—Two or three of the Ladies are sick and we are all very gloomy—a Mr. Madeira from Philadelphia on his way to Cincinati dined with us he is I believe a born Quaker full of life and vivacity but it is a queer mixture—Yet why should not thee & thou suit frivolity as well as I and you—to my ear however it certainly does not but there is something very sweet in this style of conversation—In the Evening Genl. Striker of Baltimore arrived with his two daughters—The poor old Gentleman is I fear in a bad way and I sincerely pity the Girls who are alone with him so far from home. He is dying of a Dropsy in the Chest the consequence of a severe bilious fever and he almost immediately told me he knew his case to be desperate—It is awful to see two young and helpless females exposed to such a calamity and I cannot help taking a great interest in their situation—They have selected a very improper apartment for their father and I have taken the liberty of speaking to them on the subject but could not prevail on them to change it—two or three persons have fallen sick to day in consequence of the wet weather which is very sensibly felt by us all—Had some conversation with Mr Barclay who turns out to be an old acquaintance of my Brothers—Mr. Rankin keeps himself much aloof and we seldom meet—Still no John—I am determined I will not make myself unhappy about it—13 With some difficulty I have prevailed upon the Miss Strickers to accept of my chamber for their father as I could not bear that the poor old man should remain in the damp place which they had selected added to which they were too far from assistance in case of accident—all our invalids are better and the weather is at last clearing up. We are still looking impatiently for John—The Quakers are obliged to stay as one of their Horses are almost killed by the journey and their Coachman had a violent attack of Ague last night—The Bride is so devoted to his Sister that the Groom has lost his bed fellow and he looks blacker than thunder and this is much such a honey moon as common without much prospect of this pair obtaining the flitch of Bacon. The melange of company at these Springs is truly diverting but we have hitherto been fortunate in having no bad tempered people to plague us—Mr. Morse affords considerable amusement—He informs us that he is almost dead of dyspepsia and he is without exception the greatest gourmand I have ever met with. Yesterday I was requested not to rise so early from Table as this Gentleman never could get half as much to eat as he wanted—If the Waters are not beneficial he intends to try a sea voyage a thing  which I should be tempted strongly to recommend to give him the chance of emptying his Stomach as I should imagine there was no hope of a cure until this great point could be accomplished—It is quite a matter of astonishment to see so many Philadelphians here This place never having been much resorted to by persons from that City—The Roads are so bad between this and Berkly I think it is probable I shall change my mind and Ride somewhere else but I have not decided what course yet to pursue—I close this that you may hear from us and not be uneasy—
				
					
				
				
			